UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K GENERAL FORM FOR REGISTRATION OF SECURITIES Under Section 12(b) or (g) of the Securities Exchange Act of 1934 Tres Estrellas Enterprises, Inc. (Exact name of registrant as specified in its charter) Nevada 333-146263 20-8644177 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 3401 Adams Avenue, Suite 302, San Diego, California 92116 (Address of principal executive offices) (Zip Code) 775-352-3896 (Registrant's telephone number, including area code) Date of Report (Date of earliest event reported): October 30, 2009 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) As used in this report, the terms "we", "us", "our","our company" refer to
